Citation Nr: 1517324	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-19 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from January 1973 to June 1973.  He also has unverified service in the Naval Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2014, the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the RO (Videoconference).  A hearing transcript has been associated with the record.  The record was held open for 30 days at the Veteran's request to allow for the submission of additional evidence.

In June 2014, the Veteran submitted additional evidence in support of his claim.  This evidence was accompanied by a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2014).  The Board may therefore properly consider such evidence.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and VBMS paperless files.  A review of the documents in Virtual VA reveals VA treatment records dated through August 2013; such treatment records were considered by the AOJ in the September 2013 supplemental statement of the case (SSOC).  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  In addition, the VBMS file does not contain any documents at this time.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.     

The Veteran contends that he suffers from a respiratory disorder as a result of his exposure to asbestos during service.  Specifically, he alleges that he was exposed to asbestos while working in construction and demolition as a Seabee from 1974 to 1977 while serving in the Naval Reserves.  The applicable laws and regulations permit service connection for disability resulting from disease or injury incurred in or aggravated by active duty service or active duty for training (ACDUTRA) or for disability resulting from injury incurred or aggravated while performing inactive duty training (INACDUTRA). 

Although the record contains some service and personnel records, it is not clear whether the Veteran's complete service treatment records from his service in the Naval Reserves have been associated with the claims file.  On remand, the AOJ should attempt to verify all periods of ACDUTRA and INACDUTRA and to obtain his complete service treatment records from his Reserves service.  If the Veteran's periods of ACDUTRA and INACDUTRA are unverifiable, or his treatment records are unavailable, such a fact should be documented in writing, in the record.

The Board further notes that the service treatment records currently associated with the record are negative for complaints, treatments or diagnoses related to any respiratory disorder.  Post-service treatment records reflect an impression of asbestosis in April 2011 as well as a notation indicating that such finding was based on the Veteran's history of occupational asbestos exposure, an abnormal DLCO reading and B reader x-ray findings significant for small opacities/interstitial fibrosis.  On the other hand, a February 2013 VA respiratory Disability Benefits Questionnaire (DBQ) report found that there was no pathology present so as to render a diagnosis and noted that the Veteran's February 2013 pulmonary function test, and B-reader chest x-ray findings were normal.  No etiology opinion was therefore provided.

Here, the Board finds a difference of opinion as to whether the Veteran manifests asbestos-related disease based, in large part, upon Board-certified radiologist B-reader interpretations of different x-ray results.  The Board is of the opinion that, prior to any further appellate review, VA should attempt to obtain the actual chest x-ray results conducted by Smith Radiology on July 1, 2010 for a B-reader physician review.  Additionally, the Board will request that a VA B-reader radiologist re-review the VA chest x-ray results with specific focus on whether the abnormalities identified in the July 1, 2010 B-reader report are present in the VA chest x-ray results.

Finally, due to the length of time which will elapse on remand, updated VA treatment records dated from June 2013 to the present from the VA Medical Center (VAMC) in Muskogee, Oklahoma should be obtained for consideration in the Veteran's appeal.  The Board also notes that while the September 2013 SSOC indicates that the Veteran's VA treatment records dated from June 2013 to August 2013 had been electronically reviewed, such records have not been associated with the record.  On remand, such records should be so associated.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated treatment records from the VA Medical Center in Muskogee, Oklahoma to include those dated from August 2013 to the present.  In addition, such records dated from June 2013 to August 2013 should be associated with the record.  All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

2.  Contact any appropriate source, to include the National Personnel Records Center, the Department of the Navy, and/or the Veteran's Reserves Unit, to obtain all service treatment records and to verify the Veteran's periods of ACDUTRA and INACDUTRA.  In making these requests, use the Veteran's complete last name, as listed on his Form DD 214.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  Continue efforts to obtain records and verify service until either the evidence/information is received, or until specific information that the evidence/information sought does not exist or that further efforts to obtain it/them would be futile is obtained.  All records and/or responses received should be associated with the claims file. 

3.  Contact the Veteran and attempt to associate with the claims folder the actual chest x-ray films taken by Smith Radiology on July 1, 2010.  

4.  Upon completion of the above, return the claims file, to include a copy of this remand, to the February 2013 VA examiner for an additional addendum opinion.  If the examiner who drafted the February 2013 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

If provided by the Veteran, the VA examiner should have a VA B-reader radiologist review the Veteran's July 1, 2010 chest x-ray films and evaluate whether there is any evidence of small opacities/interstitial fibrosis as identified by the private B-reader radiologist.

Additionally, the VA B-reader radiologist should re-review the February 2013 VA chest x-ray results with specific focus on whether the abnormalities identified in the July 1, 2010 B-reader report are present in the VA chest x-ray results.

Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

   a) Identify all respiratory diagnoses.  If the examiner determines that the Veteran does not meet the diagnostic criteria for a diagnosis of asbestosis, he or she should reconcile such findings with the findings of Dr. R. C. and the July 2010 B-reader radiologist.  The examiner is requested to explain, to the extent possible, any difference in interpretation of radiology results.  Additionally, the examiner's attention is directed to the February 2001 private examination report which noted a decreased DLCO finding.

   b) The examiner should specifically discuss whether the Veteran meets the criteria for asbestos or any other respiratory disorder (e.g., chronic obstructive pulmonary disease, asthma, etc.) which includes consideration of the decreased DLCO found by the private physician in February 2011 and the B-reader interpretation of the July 2010 chest x-ray results.  For each currently diagnosed respiratory disorder, to include asbestosis, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any such disorder is related to the Veteran's military service, to include any exposure to asbestosis while working in construction as a Seabee in the Naval Reserves from 1974 to 1977.

In offering any opinion, the examiner should consider the full record, to include the Veteran's lay statements regarding the onset of his respiratory disorder, as well as the medical records.  The examiner should also specifically address the Veteran's service and post-service occupational exposure to asbestos, as detailed in a February 2011 private treatment summary.  A complete rationale should be given for each opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

5.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished with an appropriate supplemental statement of the case includes clear reasons and bases for all determinations, reflects review of all pertinent evidence of record and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

